Name: 2004/619/ECCouncil Decision of 11 August 2004 modifying the Community import regime with respect to rice
 Type: Decision
 Subject Matter: plant product;  European construction;  America;  trade;  Asia and Oceania;  trade policy
 Date Published: 2008-12-31; 2004-08-28

 28.8.2004 EN Official Journal of the European Union L 279/29 COUNCIL DECISION of 11 August 2004 modifying the Community import regime with respect to rice (2004/619/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) On 26 June 2003, the Council authorised the Commission to open negotiations under Article XXVIII of the GATT 1994 with a view to modify certain concessions for rice. Accordingly, the Community notified the WTO on 2 July 2003 of its intention to modify certain concessions in EC Schedule CXL. (2) Negotiations have been conducted by the Commission in consultation with the Committee established by Article 133 of the Treaty and within the framework of the negotiating directives issued by the Council. (3) The Commission has negotiated with the United States of America, having a principal supplying interest in products of HS subheading 1006 20 (husked rice) and substantial supplier interest in products of HS subheading 1006 30 (milled rice), Thailand, having a principal supplying interest in products of HS subheading 1006 30 (milled rice) and substantial supplier interest in products of HS subheading 1006 20 (husked rice) and India and Pakistan, each having a substantial supplier interest in products of HS subheading 1006 20 (husked rice). (4) The Commission has negotiated an agreement with India and Pakistan in the form of an exchange of letters but has not been able to negotiate an acceptable agreement with the United States of America and Thailand. (5) In order to allow the modifications of certain concessions concerning husked and milled rice in EC Schedule CXL, a new tariff rate for husked and milled rice should be established. (6) As the fixing of a new tariff rate for husked and milled rice requires modification of Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), the Commission should be authorised to adopt temporary derogations from that Regulation. (7) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (2), HAS DECIDED AS FOLLOWS: Article 1 The tariff rate for husked rice (CN code 1006 20) shall be EUR 65/tonne. The tariff rate for milled rice (CN code 1006 30) shall be EUR 175/tonne. Article 2 To the extent necessary to permit the full application of this Decision by 1 September 2004, the Commission may derogate from Regulation (EC) No 1785/2003, in accordance with the procedure referred to in Article 3(2) of this Decision, until that Regulation is amended but at the latest until 30 June 2005. Article 3 1. The Commission shall be assisted by the Management Committee for Cereals instituted by Article 25 of Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (3). 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period provided for in Article 4(3) of Decision 1999/468/EC shall be set at one month. 3. The Committee shall adopt its Rules of Procedure. Done at Brussels, 11 August 2004. For the Council The President B. BOT (1) OJ L 270, 21.10.2003, p. 96. (2) OJ L 184, 17.7.1999, p. 23. (3) OJ L 270, 21.10.2003, p. 78.